           Case 1:20-cv-00080-JMC Document 192 Filed 06/08/21 Page 1 of 2
                                                                                              FILED




                UNITED STATES DISTRICT COURT
                                                                                        4:39 pm, 6/8/21
                FOR THE DISTRICT OF WYOMING                                        U.S. Magistrate Judge


THE TRIAL LAWYERS COLLEGE, a
nonprofit corporation,
                                        Plaintiff,

vs.                                                  Case Number: 1:20-CV-00080-JMC-MLC
GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, and GERALD L.
SPENCE, JOHN ZELBST, REX PARRIS,
JOSEPH H. LOW, KENT SPENCE, JOHN
JOYCE, and DANIEL AMBROSE
individuals,

                                    Defendants,

GERALD L. SPENCE and REX PARRIS,

                        Counterclaim Plaintiffs,
vs.

THE TRIAL LAWYERS COLLEGE, a
nonprofit corporation, JOHN SLOAN,
JAMES R. CLERY, JR., MILTON
GRIMES, DANA COLE, MAREN
CHALOUPKA, and ANNE VALENTINE,
      Counterclaim and Third-Party Defendants.

               CIVIL MINUTE SHEET INFORMAL DISCOVERY CONFERENCE
✔     This was a Telephonic Hearing
Date: 6/8/2021        Time: 3:00 p.m. - 4:00 p.m.         (Telephonic)

       Mark L. Carman                                                      Brent R. Rhodes
           Judge                      Clerk                Reporter          Law Clerk
Attorneys for Plaintiff           Christopher Ralston, Matthew Slaughter and Patrick Murphy

Attorneys for Defendants          Beth Kushner and Timothy Getzoff
Other:


WY 51                                                                              Rev. 06/18/2019
         Case 1:20-cv-00080-JMC Document 192 Filed 06/08/21 Page 2 of 2

MINUTE SHEET
1:20-CV-00080-JMC-MLC


An informal discovery conference was held on 6/8/21. The Court discussed three separate
issues. First, the Court heard argument concerning discovery requests focusing on a listserv
Defendants may have information about. The Court has given the parties permission to file and
brief a motion to compel concerning the issue. However, the Court accepts representations
made by counsel that Defendants do not have discoverable information/documents on this issue.
If, though, it is discovered that any information has been withheld from appropriate discovery
requests, the parties should expect sanctions.

Next, the Court heard argument about specific discovery requests concerning Defendants'
upcoming trial college session. The Court believes the discovery provided is sufficient and any
further documents would exceed proportionality.

Lastly, the Court heard argument about a recording of a board meeting that may exist. The
Court was not provided any information that the recording in fact exists, so it appears
Defendants have fulfilled discovery obligations.




                                            Page 2 of 2
